

115 S1950 IS: Improving Broadband Access for Veterans Act of 2017
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1950IN THE SENATE OF THE UNITED STATESOctober 5, 2017Mr. Blumenthal (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Communications Commission to submit to Congress a report on promoting
			 broadband Internet access service for veterans.
	
 1.Short titleThis Act may be cited as the Improving Broadband Access for Veterans Act of 2017. 2.Report on promoting broadband internet access service for veterans (a)DefinitionsIn this section—
 (1)the term broadband Internet access service— (A)means a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all Internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;
 (B)does not include dial-up Internet access service; and (C)includes any service that the Commission finds to be providing a functional equivalent of the service described in subparagraph (A);
 (2)the term Commission means the Federal Communications Commission; and (3)the term veteran has the meaning given the term in section 101 of title 38, United States Code.
				(b)Report required
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall submit to Congress a report on promoting broadband Internet access service for veterans, in particular low-income veterans and veterans residing in rural areas.
 (2)ContentsIn the report required under paragraph (1), the Commission shall—
 (A)examine broadband Internet access service and how to promote broadband Internet access service; and (B)provide findings and recommendations for Congress with respect to broadband Internet access service and how to promote broadband Internet access service.
 (c)Public notice and opportunity To commentIn preparing the report required under subsection (b), the Commission shall provide the public with notice and an opportunity to comment on broadband Internet access service for veterans, in particular low-income veterans and veterans residing in rural areas, and how to promote broadband Internet access service for such individuals.